Order entered January 10, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01489-CR

                           WILLIAM PAUL LANGRUM, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F11-60330-L

                                             ORDER
       The Court GRANTS court reporter Vicki L. Tuck’s January 8, 2014 motion for

extension of time to file the reporter’s record.

       We ORDER Ms. Tuck to file the reporter’s record within FORTY-FIVE (45) DAYS

from the date of this order.

       We ORDER the Dallas County District Clerk to file the clerk’s record within FORTY-

FIVE (45) DAYS from the date of this order.

       We ORDER the Clerk of the Court to send a copy of this order to Gary FitzSimmons,

Dallas County District Clerk.


                                                        /s/   LANA MYERS
                                                              JUSTICE